Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with R. Burns Israelsen on 20 May 2021.

The application has been amended as follows: 

Claim 1: (Currently Amended)  
A cradle device comprising: 
a holder part configured to hold a mobile terminal; 
a wireless charging module provided in the holder part, and comprising a transmitter coil, a switching unit configured to switch connection paths between an external power supply and the transmitter coil, and a controller configured to control the switching unit; and 
an NFC tag coupled to the wireless charging module, the NFC tag storing NFC tag information, 
wherein the controller controls the switching unit to be turned on upon receiving a tag recognition signal from the NFC tag, 
wherein the tag recognition unit of the mobile terminal is controlled such that an NFC tag reader function is selectively turned on by user setting to generate the RF signal and read the NFC tag information stored in the NFC tag,
wherein the cradle device further comprises, at one side of the holder part, a seating recognition unit configured to recognize whether or not the mobile terminal is seated through a pressure sensor for checking a load of the mobile terminal, 
wherein after the switching unit is controlled to be turned on, when the tag recognition signal is not transmitted from the NFC tag, and the seating recognition unit recognizes that the mobile terminal is not seated, the controller controls the switching unit to be turned off, and
wherein after the switching unit is controlled to be turned on, when the tag recognition signal is not transmitted from the NFC tag, the controller controls the switching unit to be turned off after a predetermined period of time


Claim 2: (Currently Amended)  
The cradle device of claim 1, wherein the NFC tag information recognized by the tag recognition unit of the mobile terminal comprises at least one piece of URL information of a website, text information, and voice information, and content provided in the URL information comprises at least one piece of content selected from predetermined videos, music, predetermined text information, predetermined voice information, predetermined advertisement information, menu information of a store in which the cradle device is installed, event information provided by a store, and event information provided by a store in a region where the mobile terminal is located.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 May 2021 has been entered.
 
Reasons for Allowance
Claims 1-4, as filed 10 May 2021 and as further amended above, are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable over the prior art of record because the prior art of record, taken alone or in combination, does not teach, suggest, or render obvious a wireless power transmitting cradle device including holder part, transmitter coil, switching unit switching connection to external power supply, controller, and NFC tag as recited, "the NFC tag storing NFC tag information, wherein the controller controls the switching unit to be turned on upon receiving a tag recognition signal from the NFC tag, wherein the tag recognition signal is an induced electromotive force signal generated from an antenna of the NFC tag in response to an RF signal transmitted from a tag recognition unit of the mobile terminal, wherein the tag recognition unit of the mobile terminal is controlled such that an NFC tag reader function is selectively turned on by user setting to generate the RF signal and read the NFC tag information stored in the NFC tag, wherein the cradle device further comprises, at one side of the holder part, a seating recognition unit configured to recognize whether or not the mobile terminal is 
Claims 2-4 are allowed for being dependent on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265.  The examiner can normally be reached on Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836